Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered January 10, 1963 after a jury trial, convicting him of burglary in the third degree and petit larceny, and imposing sentence. Judgment reversed on the law and the facts, and a new trial ordered. In our opinion, the present defendant is in substantially the same position as the defendant in People v. Caparelli (21 A D 2d 882). What was said in that decision relative to the right of a defendant to have an opportunity to ascertain whether a codefendant will testify on his behalf, is applicable to the present case. Brennan, Acting P. J., Hill, Rabin, Hopkins and Benjamin, JJ., concur.